Citation Nr: 1132350	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  02-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Fort Harrison, Montana that have reopened and denied the claim of entitlement of service connection for an acquired psychiatric disorder that has been recharacterized to include PTSD.  

The Veteran was afforded a hearing at the RO in May 2004 before the undersigned Veterans Law Judge sitting at Fort Harrison, Montana.  The transcript is of record.

By decision in December 2004, the Board denied entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In an October 2006 Order, the Court granted a Joint Motion for Remand of VA General Counsel and counsel for the Veteran, vacated the Board's decision and remanded the claim for actions consistent with the Joint Motion.  

The Board remanded the claim for further development in November 2007, November 2009, and in September 2010.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board determined in the most recent remand in September 2010 that the evidence was insufficient to render a decision on the claim.  It was indicated that the case was sufficiently complex such that a VA examination by a board of psychiatrists was required to assess the evidence and resolve the question of whether the Veteran has PTSD related to his verified in-service stressor of witnessing a fellow service member being engulfed by steam and burned to death.  It was directed that the claims folder be forwarded to a board of psychiatrists for review of the record for a determination, and a complete rationale for the opinion provided.  

The ensuing report indicates that the claims folder was reviewed only by a VA clinical psychologist with "Receipt Acknowledged By" a VA psychiatrist.  Not only is it shown that a board of at least two psychiatrists did not review the record, it appears that only the clinical psychiatrist provided the information received in the report.  In the Informal Hearing Presentation dated in August 2011, the appellant's representative takes note of the RO's lack of compliance with the remand requests that the claim be remanded for review by a board of psychiatrists as stipulated in the September 2010 remand.  

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  In the instant case, which is the subject to the Court's purview, the Board concurs with the Veteran's representative in finding that the September 2010 instructions were not complied with such that another remand is necessary to rectify the deficiency. See 38 C.F.R. § 19.9 (20100).

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded to a board of psychiatrists for review of the record by both clinical professionals and a joint determination as to whether the Veteran has PTSD due to the verified in-service stressor of witnessing a fellow serviceman being engulfed by steam and burned to death on board the USS Greene.  The board should address the prior opinions expressed on this question and indicate the reasons for agreement or disagreement with these opinions.

A complete rationale should accompany any opinion provided.

2.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


